         Case 1:19-cv-03377-LAP Document 288 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
VIRGINIA L. GIUFFRE,                :
                     Plaintiff,     :
                                    :
                                    :
     v.                             :                        19 Civ. 3377 (LAP)
                                    :
ALAN DERSHOWITZ,                    :
                     Defendant,     :
                                    :
------------------------------------x

           NOTICE OF INTENT TO REQUEST REDACTIONS VIA MOTION

       On April 14, 2021, the court reporter provided notice of the filing of the official transcript

for the conference held on March 25, 2021, and provided notice of the parties’ obligations to

provide notice within seven (7) days of any intent to request redactions. The same notice also

states the party who wishes to request redaction of information other than what is identified in

the Notice of Filing of Official Transcript may do so by a motion.

       Pending before the Court are access requests that relate to whether portions of the subject

transcript will remain sealed. However, to avoid any issue of waiver, we provide notice of intent

to request redactions and reserve the right to file a motion with the Court, if required, to ensure

that the portion of the transcript involving closed proceedings remains sealed. A copy of this

notice is being emailed to the court reporter.

Dated: April 15, 2021                                 Respectfully submitted,


                                                      /s/ Marion H. Little, Jr.
                                                      Marion H. Little, Jr. (Ohio Bar # 0042679)
                                                      Zeiger, Tigges & Little LLP
                                                      41 S. High St., Suite 3500
                                                      Columbus, OH 43215-6110
                                                      Phone (614) 365-9900
                                                      Fax (614) 365-7900
                                                      Email little@litohio.com
           Case 1:19-cv-03377-LAP Document 288 Filed 04/15/21 Page 2 of 2




                                                     Counsel for non-parties
                                                     John W. Zeiger and Leslie H. Wexner


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on April 15, 2021, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system, and that the foregoing was served

upon all counsel of record using the CM/ECF system.



                                                     /s/ Marion H. Little, Jr.
                                                     Marion H. Little, Jr. (Ohio Bar # 0042679)


1053-001:899836




                                                 2
